Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the heat transfer chamber must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 22 is objected to because of the following informalities:  line 2 recites each having independent heat transfer chamber.  Examiner suggests each having an independent heat transfer chamber.  Appropriate correction is required.
Claim 24 is objected to because of the following informalities:  line 1 repeats said heat transfer chamber.  Examiner assumes that only one recitation was intended.  Appropriate correction is required.
Claim 25 is objected to because of the following informalities:  lines 2-3 recite the heat transfer element.  Examiner suggests a heat transfer element.  Appropriate correction is required.
Claim 27 is objected to because of the following informalities:  lines 3-4 recites said plurality of modules.  Examiner suggests said plurality of tunnel modules.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a temperature control element in claims 2, 3 and 7-9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim term recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: a temperature control element in claims 2, 3 and 7-9 and the heating element in claims 18 and 19 and the controlled temperature control element in claims 22-28.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 6, 13, 14 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites the limitation "at least one module" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear which type of module the claim refers to: the loading or the drying module.  Further, line 3 recites at least one module without ever having introduced a plurality of modules.  Line 4 recites “said drying module” without having introduced a drying module and it is not clear if applicant considers either “a loading module” or “at least one module” as a “drying module.”  Examiner notes that lines 6 and 8 recite “said modules.”  Based on the above comments, applicant is encouraged to be confident that “said modules” clearly indicates which modules are contemplated.  The term “the modules” is a descriptive term as long as each module is clearly defined. 
Claim 1 recites the limitation "at least one module" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 5 and 6 recites the limitation "at least one module" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear which module applicant is referring to.
Claim 13 recites the limitation "said plurality of modules" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear which plurality of modules the claim refers to.
Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a temperature control element as recited in claim 2.  Examiner suggest either having claim 13 depend from claim 2 or add the temperature control element to claim 13.
Claim 14 recites the limitation "said temperature control element" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests that claim 13 depend from claim 2 or for claim 14 to recite a temperature control element.
Claim 28 recites the limitation "said blower" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests “a blower” or for claim 27 to depend from claim 23.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1, 5, 6, 10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sollich (US 2005/0039608) in view of Kolari (US 2018/0149428).
Sollich discloses a modular tunnel system for drying produce, comprising: a loading module at a proximal end of said modular tunnel (fig. 1, looking at loading station); at least one module having an at least one access door that can be opened to allow access to said drying module for maintenance (fig. 2); an end module operable to discharge said produce (fig. 1, side opposite the side in the view); at least one conveyor passing through said modules (15); wherein said access door comprises a gullwing style door which opens substantially vertically (25, fig. 4); wherein opening said at least one access door uncovers approximately half of an interior of said at least one module when opened (5, fig. 2); wherein opening said at least one access door uncovers substantially all of an interior of said at least one module (5, fig. 2); wherein said at least one access door comprises a plurality of heat transfer chambers (5, fig. 2, upper and lower chambers).
Sollich discloses the claimed invention except for a controller operable to control individual environmental conditions of each of said modules; further comprising a control interface, and wherein a user can adjust a temperature in each of said plurality . 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sollich in view of Kolari as applied to claim 1 above and further in view of Blomquist (US 2014/0259733).
Sollich discloses said at least one module comprises a plurality of modules connected in series [0003] and the claimed invention except for a plurality of couplings.  Blomquist teaches a plurality of couplings [0023] in order to facilitate environmental control between joined modules.  Sollich would benefit equally from facilitating environmental control between joined modules.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Sollich with a plurality of couplings as taught by Blomquist in order to facilitate environmental control between joined modules. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sollich in view of Fung (US 2008/0282719) in view of Reed (US 2008/0019819) and in view of Kolari.
Sollich discloses a system for drying produce including a modular tunnel, said modular tunnel comprising:  a loading module for loading produce into said modular tunnel, said loading module comprising allowing said produce to pass into said modular tunnel  (fig. 1, proximal end of tunnel), a drive shaft for causing a conveyor to revolve, a motor for turning said drive shaft ([0029], the conveyor necessarily requires a drive shaft and motor and is disclosed by Sollich as “is generally known in the art”); a plurality of drying [0002] modules [0003] for drying said produce, each drying module comprising a gullwing-style access door (25, fig. 4), said access door providing access to at least approximately half of an interior of said drying module when open (5, fig. 2); and an end 
Sollich discloses the claimed invention except for a first barrier for substantially blocking a first air flow; and a second barrier for substantially blocking a second air flow.  Fung teaches a first barrier for substantially blocking a first air flow (claim 9); and a second barrier for substantially blocking a second air flow (claim 9) in order to allow an article to enter and discharge from a temperature controlled space with minimal loss of conditioned air for a more efficient process.  Sollich would benefit equally from allowing an article to enter and discharge from a temperature controlled space with minimal loss of conditioned air for a more efficient process.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Sollich with a first barrier for substantially blocking a first air flow; and a second barrier for substantially blocking a second air flow as taught by Fung in order to allow an article to enter and discharge from a temperature controlled space with minimal loss of conditioned air for a more efficient process. 
Sollich discloses the claimed invention except for a loading shelf for directing said produce to said conveyor.  Reed teaches a loading shelf for directing said produce to said conveyor (fig. 4) in order to facilitate vertically loading material onto a conveyor.  Sollich would benefit equally from facilitating vertically loading material onto a conveyor.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Sollich with a loading shelf for directing said produce to 
Sollich discloses the claimed invention except for a heating chamber having a heating element and a blower for blowing heated air onto said produce.  Kolari teaches a heating chamber having a heating element and a blower for blowing heated air onto said produce ([0025], capable of treating produce) in order to facilitate drying of the treated product.  Sollich would benefit equally from facilitating drying of the treated product.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Sollich with a heating chamber having a heating element and a blower for blowing heated air onto said produce as taught by Kolari in order to facilitate drying of the treated product. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sollich in view of Fung and in view of Reed and in view of Kolari as applied to claim 18 above and further in view of Blomquist.  
Sollich discloses the claimed invention except for said loading module connects to a drying module of said plurality of drying modules via a first coupling, two drying modules of said plurality of drying modules connect via a second coupling, and said end module connects to a drying module of said plurality of drying modules via a third coupling.  Blomquist teaches said loading module connects to a drying module of said plurality of drying modules via a first coupling, two drying modules of said plurality of drying modules connect via a second coupling, and said end module connects to a drying module of said plurality of drying modules via a third coupling (110, 120, 130, [0023]) in order to facilitate environmental control between joined modules.  Sollich . 
Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Sollich in view of Kolari.
Sollich discloses a modular tunnel system for drying produce, comprising: a plurality of tunnel modules [0003], each having independent heat transfer chamber [0002]; each of said plurality of tunnel modules having an access door that can be opened to allow access to said tunnel module (5, fig. 2).  Kolari teaches each heat transfer chamber having an independently controlled temperature control element; and a controller operable to independently control the temperature control element of each of said plurality of tunnel modules (110, 120, 130, [0025], independent control required for different conditioning functions of each chamber) in order to increase the degree of process control.  Sollich would benefit equally from increasing the degree of process control.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Sollich with each heat transfer chamber having an independently controlled temperature control element; and a controller operable to independently control the temperature control element of each of said plurality of tunnel modules as taught by Kolari in order to increase the degree of process control. 

Allowable Subject Matter
Claims 2, 3, 7-9 and 23-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Claims 2 and 23 are allowable because prior art could not be found to teach said at least one access door comprises a temperature control element and a blower with all of the limitations of independent claims 1 and 22.  Examiner notes that doors are usually used for egress and rarely provide support for ancillary systems such as temperature control.  An argument for design choice could be made to bring a rejection, but examiner believes that such an application would be unreasonable in this application.  Whereas changing the location of mounting from one wall to another would be an obvious matter of design choice.  However, to relocate to a door designed primarily for egress is not so obvious, which would explain why a prior art example has not been found than can reasonably be shown to disclose the subject matter of claims 2 and 23.  The other claims are allowable as depending from dependent claims 2 and 23.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.